     Case 5:18-cr-00017-DCB-LRA Document 51 Filed 06/02/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT

               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                            WESTERN DIVISION

UNITED STATES OF AMERICA

V.                                CRIMINAL NO. 5:18-cr-17-DCB-LRA

CORTEZ WHIRL                                                   DEFENDANT


                            SHOW CAUSE ORDER

     This matter comes before the Court on Defendant Cortez

Whirl (“Whirl”)’s Motion for Compassionate Release.[ECF No. 44].

On April 20, 2020, the Court entered an Administrative General

Order requiring that a Federal Public Defender for the Southern

District of Mississippi be appointed to eligible Defendants

pursuant to Section 603 of the First Step Act. [ECF No. 45]. On

May 20, 2020, Honorable Jacinta A. Hall, appeared as counsel for

Defendant Whirl. [ECF No. 49]. As of the date of this Order,

there has been no response to the Motion for Compassionate

Release. The Government has five (5) days to file a response to

Defendant’s Motion.

     SO ORDERED, this the 2nd date of June, 2020.

                                                /S/ David Bramlette____

                                          UNITED STATES DISTRICT COURT
